IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                           Assigned on Briefs October 14, 2015

              STATE OF TENNESSEE v. RONALD BENNETT
                   Appeal from the Circuit Court for Hamilton County
      Nos. 182619, 182621, 182672, 182674, 182676, 182678, 182680, 182682, 182683,
                   182684, 182685, 182686    Rebecca J. Stern, Judge



                 No. E2015-00510-CCA-R3-CD – Filed December 14, 2015




JAMES CURWOOD WITT, JR., J., concurring.

               I concur in the majority opinion in this case but write separately to pose the
question: How may the term “at any time” mean one thing in the text of Tennessee Rule of
Criminal Procedure 36 and yet mean an entirely different thing in the text of Rule 36.1?
Compare State v. Adrian R. Brown, ___ S.W.3d ___, ___, No. E2014-00673-SC-R11-CD,
slip op. at 12-13 (Tenn. Dec. 2, 2015) (construing the term “at any time” in Rule 36.1 and
holding that a Rule 36.1 motion may not be used to attack an expired sentence) with State v.
James D. Wooden, ___ S.W.3d ___, ___, No. E2014-01069-SC-R11-CD, slip op. at 11
(Tenn. Dec. 2, 2015) (referencing the use in Rule 36 of the term “at any time” with respect to
the correction of clerical errors). In the present case, the court utilizes Rule 36 to correct
errors in judgments that imposed sentences which have expired.


                                                         JAMES CURWOOD WITT, JR.